There was evidence tending to establish all the facts found by the judge. The exceptions to his findings of fact are not, therefore, available in this court. The only exception to his legal rulings, necessary to consider, is that to his conclusion, that, from the facts found, the plaintiff was entitled to recover. By the assignment of the bond of *Page 333 
Sherman, and the guaranty of the defendant to the plaintiff by Moses and Greenman, the plaintiff is entitled to recover upon the guaranty, if Moses and Greenman could have recovered thereon. The ground relied upon by the defendant's counsel to defeat a recovery by the plaintiff is, that the defendant was the surety of Sherman, upon his bond, and that the plaintiff, by giving an extension of a year for the payment of his note to Sherman, without the consent of the defendant, has thereby discharged him. A close examination of the facts found will, I think, render this ground entirely inapplicable to the present case. The debt of the plaintiff was against Tuttle, Moses and Greenman. They were all equally the principal debtors of the plaintiff originally, and there is nothing showing that the plaintiff had any knowledge that the relation of these parties was at all changed between each other in respect to his debt. It is true, that, upon the sale of the assets of the firm by Moses and Greenman, to Tuttle, the latter agreed to pay all the debts of the firm, including the note of the plaintiff, but the plaintiff had no knowledge of this arrangement. He was not, therefore, at all affected by it, and his rights arising from subsequent dealings by him with any of the parties cannot be affected by the relation created by the agreement between Tuttle, Moses and Greenman, by which, as between them, Tuttle became the principal debtor, and Moses and Greenman his sureties. (Gahn v. Niemcewiez's Exrs., 11 Wend. 312.)
The inquiry, then, is, whether the agreement by the plaintiff with Sherman to extend the time for one year for the payment of the note, discharged Moses and Greenman from their liability to the plaintiff, and, consequently, Sherman from his liability upon his bond to them. If it did not, it follows that Moses and Greenman could at any time have paid the debt, and proceeded for their indemnity against Sherman upon his bond, and against the defendant as guarantor when properly charged as such, notwithstanding the plaintiff's agreement with Sherman. Moses and Greenman were not parties to this agreement, and were not bound by *Page 334 
it. The plaintiff had no knowledge that Sherman was in any way liable for the payment of their note, and his only object in making the agreement with him was to render him liable, by procuring his indorsement of the note. The question in this case is, whether one or more makers of a note are discharged from liability thereon by the holder's making an agreement with some other person to extend the time of payment in consideration of the indorsement of the note by such other. The bare statement of the question is sufficient to show that no such result could follow. The liability of the maker is not at all affected by such agreement. Whether the maker could avail himself of the extension agreed to be given to such subsequent indorser, need not be determined. It is clear that he is not discharged, and that his right to pay his debt is not suspended. This being so, Moses and Greenman's right to proceed against Sherman on his bond was not suspended, or the right of the defendant to require them so to proceed, and, consequently, his liability as guarantor of Sherman's performance was not discharged. This liability, as assignee of Moses and Greenman, the plaintiff is seeking to enforce, and the agreement by the plaintiff with Sherman to extend the time of payment of the note in consideration of his indorsement having been made in ignorance of any change in the relations of Moses, Greenman  Tuttle, in respect to the note, and of Sherman's liability for its payment, by virtue of his bond, or the defendant's guaranty of the same furnishes no defense to the action. The judgment must be affirmed.
Judgment affirmed. *Page 335